JOURNAL ENTRY AND OPINION
Reginald D. Sevayega, relator, is seeking a writ of mandamus to compel the custodian of records of the Cleveland Police Department to send him copies of "incident reports, handwritten notes, supplementary reports, witness statements, and police department reports related to Cleveland Police Department Offense/Incident Report #s 92081310-00 and 92081310-01." Relator, who is incarcerated, claims that respondent has failed to produce the requested documents. For the following reasons we sua sponte dismiss relator's complaint for failure to state a claim.
The Supreme Court of Ohio has held that a custodian of public records has no duty to provide copies of public records by mail.State ex rel. Fenley V. Ohio Historical Society (1992), 64 Ohio St.3d 509,597 N.E.2d 120. Assuming the records requested are indeed public records pursuant to R.C. 149.43, relator, who is clearly unable to appear in person and is requesting the documents via mail, has failed to set forth a claim for which relief in mandamus is warranted. State ex rel. Porter v.Cleveland Department of Public Safety (Apr. 23, 1998), Cuyahoga App. No. 74269, unreported. Case dismissed. Costs to relator.
LEO M. SPELLACY, J. and PATRICIA A. BLACKMON, J. CONCUR.
                             ___________________________________ TERRENCE O'DONNELL PRESIDING JUDGE